BY-LAWS OF VANGUARD CHARLOTTE FUNDS These By-Laws of Vanguard Charlotte Funds, a Delaware statutory trust, are subject to the Agreement and Declaration of Trust of the Trust dated as of September 22, 2011, as from time to time amended, supplemented or restated (the “Declaration of Trust”). In the event of any conflict between the provisions of these By-Laws and the provisions of the Declaration of Trust, the provisions of the Declaration of Trust will control. Capitalized terms used herein which are defined in the Declaration of Trust are used as therein defined. ARTICLE I Fiscal Year and Offices Section 1. Fiscal Year.
